UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7773


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY LAFON MURPHY, a/k/a TJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
Chief District Judge. (5:04-cr-00241-FL-1; 5:08-cv-00534-FL)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Lafon Murphy, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy      Lafon        Murphy        seeks    to    appeal       the    district

court’s    order      accepting       the     recommendation         of    the       magistrate

judge and dismissing as untimely his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The        order    is    not    appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”           28    U.S.C.        § 2253(c)(2)        (2006).         A

prisoner        satisfies        this        standard        by    demonstrating            that

reasonable       jurists    would        find        that    any    assessment         of    the

constitutional        claims     by     the     district      court       is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Murphy has

not made the requisite showing.                      Accordingly, we deny Murphy’s

motion    for     a   certificate         of    appealability         and       dismiss     the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented       in       the    materials

before    the    court     and    argument          would    not    aid    the       decisional

process.

                                                                                      DISMISSED

                                                2